It is undisputed that the vehicle of Roland Lectora and Libby Lectora was traveling in the left westbound lane of Route 1-90 at a speed of 70 to 80 miles per hour, in daylight, when it *739abruptly changed to the right westbound lane and then onto the shoulder, where it smashed into the right rear of the defendants’ trailer. There is no indication that Roland Lectora made any effort to slow down or stop his vehicle (cf., Downing v Consolidated Carriers Corp., 65 NY2d 799).
The plaintiff, the administratrix of the estate of the Lectoras, contends that the defendants’ vehicle was illegally stopped on the shoulder' without any warning lights. However, assuming, arguendo, that the defendants’ vehicle was illegally stopped, and that its warning lights were not on, the defendants’ conduct cannot be deemed a proximate cause of this rear-end collision (see, Barile v Lazzarini, 222 AD2d 635; Metzler v Brawley, 209 AD2d 487; Bradley v State of New York, 132 AD2d 816).
Accordingly, the complaint is dismissed. Rosenblatt, J. P., Ritter, Copertino and Goldstein, JJ., concur.